Citation Nr: 0914498	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for entitlement to VA benefits on 
the basis of permanent incapacity for self-support of the 
Veteran's son, and if so, whether the benefits are warranted.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issue of permanent and total incapacity for self-support 
of the Veteran's son is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In June 2000, the RO denied a claim for VA benefits on 
the basis of permanent incapacity for self-support of the 
Veteran's son.  In November 2004, the RO issued another 
denial.  The Veteran did not express disagreement with either 
decision within one year, and the decisions became final.  

2.  Since November 2004, evidence has been received that is 
new, not cumulative, relates to a previously unestablished 
fact, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  RO decisions in June 2000 and in November 2004 are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  

2.  New and material evidence has been received to reopen a 
final disallowed claim for VA benefits on the basis of 
permanent incapacity for self-support of the Veteran's son.   
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In January 2007, the RO provided notice of the requirements 
for a determination of a child's permanent incapacity for 
self-support and noted that a previous claim for that 
determination was denied in June 2000.  The notice did not 
provide the specific reasons for the previous denial or 
discuss the requirements for new and material evidence to 
reopen the claim.  In a May 2007 decision and in a December 
2007 statement of the case, the RO did not discuss or apply 
the criteria for new and material evidence.  Rather, the RO 
adjudicated the claim on the merits.  As the Board will grant 
the petition to reopen the claim, any error in the adequacy 
or the timing of a notice is harmless.  

The Veteran contends that his son, S.R.C., became permanently 
incapable of self-support prior to attaining 18 years of age.  

For purposes of determining eligibility as a dependent, a 
child must be unmarried and must be either under the age of 
18, have become permanently incapable of self-support before 
the age of eighteen, or be between the ages of eighteen and 
twenty-three and pursuing a course of instruction at an 
approved educational institution. 
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2008).  The question of permanent 
incapacity for self-support before the age of eighteen is one 
of fact for determination on the basis of competent evidence 
of record in the individual case including evidence related 
to actual employment.  38 C.F.R. § 3.356 (2008). 

A certificate of birth shows that the son was born on May 21, 
1981, and thus attained the age of eighteen on May 21, 1999.  

In June 2000, the RO considered medical evidence dated from 
1995 to 1997 that showed diagnoses and treatment of the 
Veteran's son for disorders of the spine.  The RO denied 
recognition of permanent disability prior to age eighteen 
because the evidence did not show a permanent incapacity for 
self-support at the time of the examinations and treatment.  
In November 2004, the RO denied the claim because the 
evidence received since the previous denial was duplicative 
of evidence already considered.  The Veteran did not express 
disagreement with either decision within one year, and the 
decisions became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2008).

The RO received the Veteran's current petition to reopen the 
claim in December 2006.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim, the Board 
examines the evidence submitted since the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  For purposes of the new and material evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A change in specificity of the claim must be carefully 
considered in determining whether the benefit sought is based 
on a progression of the prior diagnosis, correction of an 
error in diagnosis, or development of a new and separate 
condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the claim for 
recognition of permanent incapacity for self-support is based 
on substantially the same physical disabilities as were 
identified in previous claims.  As discussed below, the 
current petition also considers new evidence related to 
psychiatric disorders, although the severity of the disorders 
and their contribution to incapacity are not evident.  
Nevertheless, the dispositive issue is the overall incapacity 
for self-support and is evaluated on same factual basis as 
the time the claims were last decided on the merits.  
Therefore, new and material evidence is required.  Id.  

Since November 2004, the RO received statements from two 
physicians and a single page excerpt from an unidentified 
April 1998 student information inquiry.  
In a December 2006 letter, a private physician, Dr. C.V.Q., 
noted that the son was diagnosed with several spinal and 
mental health disorders and stated that he had been 
permanently disabled for work as a result of the disorders 
since 1995.  In a February 2007 letter, another private 
physician, Dr. S.R.G., stated that he had examined the son 
and considered "all the medical and school evidence hereby 
included in my medical opinion" that the son had become 
helpless due to unspecified disabilities before attaining the 
age of eighteen.  The physician did not identify the records 
that he reviewed, and neither physician provided clinical 
records or rationale for their opinions.  The student 
information document showed, based on information supplied by 
the mother in 1998, that the son was under treatment for 
scoliosis, muscle spasms, and nasal allergy.  The document 
also showed that the son wore corrective lenses and received 
unspecified therapy for two years.  

The Board concludes that evidence received since the last 
final disallowance of the claim is new because it had not 
previously been considered.  The December 2006 and February 
2007 letters and the student information document are 
material because they address the status of the son prior to 
1999.   In particular, the February 2007 physician's letter 
is material because the physician purportedly reviewed 
medical and school records and provided an opinion that 
addressed the son's status prior to age eighteen.  For the 
purposes of new and material evidence analysis, both opinions 
are presumed credible and raise a reasonable possibility of 
substantiating the claim.  Therefore, and to this extent 
only, the Board grants the petition to reopen the claim and 
remands the claim for further development.  


ORDER

The final disallowed claim for entitlement to VA benefits on 
the basis of permanent incapacity for self support of the 
Veteran's son is reopened, and to this extent only, the 
appeal is allowed.  


REMAND

In February 2007, a private physician, Dr. S.R.G., stated 
that he had examined the son and considered "all the medical 
and school evidence hereby included in his medical opinion."  
The file does not contain the clinical records of his 
examination or the medical and school information considered 
by the physician.  Standing alone, the physician's statement 
is insufficient to decide the claim because it contains no 
rationale or supporting clinical information.  In December 
2006, Dr. S.C.Q. stated that the son had been permanently 
disabled since 1995 but also did not provide a rationale or 
supporting clinical records.  

An excerpt from a student information document included a 
report from the son's mother that he was undergoing 
psychological and physical therapy.  Records of this 
treatment have not been requested and are relevant to the 
son's capacity for self-support prior to age eighteen.  In a 
January 2008 substantive appeal, the Veteran stated that his 
son had completed education only through the seventh grade.  

The Board acknowledges that the RO provided notice in 
November 2004 that requested the Veteran provide records or 
statements from individuals regarding the son's medical and 
school status prior to age eighteen.  The notice also 
contained an explanation of what the records or statements 
must show to substantiate the claim.  In this case, the 
Veteran provided statements from physicians and one partial 
school record.  The evidence received is relevant and refers 
to the existence of clinical records and school attendance 
records that may provide sufficient detail to show that the 
son was incapable of self-support.  In view of VA's 
responsibility to assist the Veteran in obtaining relevant 
evidence, a request for authorization from the Veteran and a 
request for records directly from the physicians and school 
officials should be made to provide the Veteran with the 
opportunity to substantiate the claim.  

In August 1990, the Veteran reported that his son was 
receiving Social Security Administration (SSA) benefits and 
requested that the son's income be excluded in a pension 
determination.  The date precedes the son's eighteen 
birthday; however, the basis for the benefits is not clear.  
Although generally VA is not bound by an SSA determination, 
it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  Because the SSA's decision and the 
records upon which the agency based its determination may be 
relevant to VA's adjudication of the pending claims, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2008); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).
 
Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran copies of 
the medical and school records in his 
possession that were provided to Dr. 
S.R.G. for his consideration in his 
February 2007 opinion.  Associate any 
records received with the claims file. 

2.  Request from the Veteran 
authorization to obtain clinical records 
of medical care provided by Dr. S.R.G.  
If authorized, request all records of 
medical care for the Veteran's son, 
S.R.C., from Dr. S.R.G. in San Sebastian.  
Associate any records received with the 
claims file.  

3.  Request from the Veteran 
authorization to obtain clinical records 
of medical care provided by Dr. C.V.Q.  
If authorized, request all records of 
medical care for the Veteran's son, 
S.R.C., from Dr. C.V.Q., in San 
Sebastian.  Associate any records 
received with the claims file.  

4.  Request from the Veteran the name and 
address of the educational institution 
attended by his son immediately prior to 
attaining the age of eighteen.  Request 
authorization to obtain any available 
records of his education progress and 
limitations.  Associate any records 
received with the claims file. 

5.  Request from the Social Security 
Administration all adjudicative and 
supporting medical records used in the 
determination for benefits for the 
Veteran's son, S.R.C.
Associate any records received with the 
claims file.  

6.  Then, after performing any additional 
development deemed necessary, 
readjudicate the claim for VA benefits on 
the basis of permanent incapacity for 
self-support of the Veteran's son.  If 
the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


